274 F.2d 832
James H. PHILLIPSv.STATE OF KANSAS et al.
No. 6252.
United States Court of Appeals Tenth Circuit.
January 6, 1960.

Appeal from the United States District Court for the District of Kansas.
James H. Skinner, Jr., Denver, Colo., for appellant.
John Anderson, Jr., Atty. Gen., of State of Kansas, and J. Richard Foth, Asst. Atty. Gen., of State of Kansas, for appellees.
Before MURRAH, Chief Judge, LEWIS, Circuit Judge, and WALLACE, District Judge.
PER CURIAM.


1
Affirmed without written opinion.